

114 S2322 IS: Driver Fatigue Prevention Act
U.S. Senate
2015-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2322IN THE SENATE OF THE UNITED STATESNovember 19, 2015Mr. Schumer (for himself, Mr. Franken, Mrs. Gillibrand, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Fair Labor Standards Act of 1938 to provide that over-the-road bus drivers are covered
			 under the maximum hours requirements.
	
		1.Short
 titleThis Act may be cited as the Driver Fatigue Prevention Act.
		2.Amendment to the
 Fair Labor Standards Act of 1938Section 13(b)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 213(b)(1)) is amended by inserting before the semicolon the following: , except a driver of an over-the-road bus as defined in section 3038(a)(3) of the Transportation Equity Act for the 21st Century (Public Law 105–178; 49 U.S.C. 5310 note).